Exhibit 10.14.1
 





--------------------------------------------------------------------------------


 






FIRST AMENDMENT TO


REVOLVING CREDIT AGREEMENT
 
dated as of June 10, 2011
among
 
RAM ENERGY RESOURCES, INC.,
as Borrower
 
SUNTRUST BANK,
 
as Administrative Agent,
 
The Guarantors Signatory Hereto,
 
and
 
The Lenders Signatory Hereto
 







--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 




 
First Amendment to Revolving Credit Agreement


This First Amendment to Revolving Credit Agreement (this “First Amendment”),
dated as of June 10, 2011, is among RAM Energy Resources, Inc., a corporation
formed under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and SunTrust Bank,
as administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
Recitals
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement dated as of March 14, 2011 (the
“Credit Agreement”), pursuant to which the Lenders have, subject to the terms
and conditions set forth therein, made certain credit available to and on behalf
of the Borrower.
 
B.           The parties to the Credit Agreement have agreed to amend certain
provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.   Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this First Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.
 
Section 2.   Amendments to Credit Agreement.
 
2.1   Definitions.   Section 1.1 of the Credit Agreement is hereby amended as
follows:
 
(a)           The definition of “Consolidated EBITDA” is hereby deleted in its
entirety and replaced with the following:
 
“‘Consolidated EBITDA’ shall mean, for any Person and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period less (ii) unrealized gains from Hedging Transactions, plus (iii) to the
extent deducted in determining Consolidated Net Income for such period, and
without duplication, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D)
non-cash compensation expenses under the Borrower’s LTIP as determined in
accordance with FAS 123R, (E) all other non-cash charges (including unrealized
losses from Hedging Transactions) acceptable to the Administrative Agent,
determined on a consolidated basis in accordance with GAAP, in each case for
such period and (F) for periods ending on or before June 30, 2012, expenses
totaling $1,387,149 incurred during such period by the Borrower to comply with
the requirements of Section 7.12(a)(i); provided, however, that (x) there shall
be included in determining Consolidated EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person or business, or attributable
to any property or asset, acquired by any Loan Party during such period to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
any Loan Party (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition or
conversion); provided further, that to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by any Loan Party during such period (each such Person,
property, business or asset so sold or disposed of, a “Disposed Entity or
Business”), based on the actual Disposed EBITDA of such Disposed Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion).  Notwithstanding the foregoing, in
no event shall the Consolidated EBITDA attributable to the Oil and Gas
Properties sold to Milagro Producing, LLC or Southridge Energy, LLC in December,
2010 be treated as Disposed EBITDA hereunder.  Unless otherwise specified
herein, Consolidated EBITDA shall mean Consolidated EBITDA of the Borrower and
its Subsidiaries.”
 
(b)           The definition of “Shell Master Agreement” is hereby added where
alphabetically appropriate:
 
“‘Shell Master Agreement’ shall mean, that certain Amended and Restated Master
Swap Agreement entered into between Shell Energy North America (US), L.P. and
Ram Energy, Inc., dated as of April 1, 2005, as amended.
 
2.2   Amendments to Section 5.1.   Section 5.1 is hereby amended by (a) deleting
the “and” from the end of the existing clause (j) therein, (b) deleting the “.”
at the end the existing clause (k) therein and replacing it with “; and” and (c)
inserting the following new clause (l) immediately following clause (k):
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 “(l)           (i) within 1 Business Day following request by the
Administrative Agent and (ii) within 3 Business Days following the end of each
calendar month, a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all open Hedging Transactions under the Shell Master
Agreement, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the Borrower’s reasonable
estimate of the net settlement value of such Hedging Transactions, the position
under any off-set arrangement relating thereto and any margin supplied or
required to be supplied under any credit support document relating thereto;
provided that, in addition to the foregoing, promptly following request by the
Administrative Agent, the Borrower shall also provide (x) an estimate of the net
settlement value as of a recent date for each open Hedging Transaction under the
Shell Master Agreement, (y) the position under any off-set arrangement relating
thereto as of such date and (z) the amount of any margin supplied or required to
be supplied under any credit support document relating thereto as of such date,
in each case, as provided by Shell Energy North America (US), L.P.”
 
2.3   Amendments to Section 7.2.   Section 7.2 is hereby amended as follows:
 
(a)           Section 7.2(h) is hereby deleted in its entirety and replaced with
the following:
 
“(h)           Contractual rights of set-off allowing Shell Energy North America
(US), L.P. or any Affiliate to set off amounts owed to the Borrower and its
Subsidiaries for the purchase of Hydrocarbons against amounts owed by the
Borrower and is Subsidiaries to Shell Energy North America (US), L.P. or any
Affiliate pursuant to any Hedging Transaction in respect of commodities under
the Shell Master Agreement to the extent such Hedging Transaction was entered
into prior to the Closing Date.”
 
(b)           Section 7.2(i) is hereby redesignated as Section 7.2(j).
 
(c)           A new Section 7.2(i) is hereby added where appropriate:
 
“(i)           Liens on cash posted with Shell Energy North America (US), L.P.
or any Affiliate to collateralize obligations of the Borrower and its
Subsidiaries pursuant to Hedging Transactions in respect of commodities under
the Shell Master Agreement to the extent such Hedging Transactions were entered
into prior to the Closing Date; and”
 
2.4   Amendment to Section 7.12(a).   The final paragraph of Section 7.12(a) is
hereby deleted in its entirety and replaced with the following:
 
Except for the Credit Support Addendum to the Shell Master Agreement but subject
to Sections 7.2(h) and (i) in respect thereof, in no event shall any Hedging
Transaction permitted under this Section 7.12(a) contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral or
margin to secure their obligations under such Hedging Transaction or to cover
market exposures, other than pursuant to the Collateral Documents.
 
2.5   Amendment to Schedule 4.5.   Schedule 4.5 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 4.5 attached hereto.
 
Section 3.   Conditions Precedent.  The effectiveness of this First Amendment is
subject to the following:
 
3.1           The Administrative Agent shall have received counterparts of this
First Amendment from the Obligors and the requisite Lenders.
 
3.2           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the effective date of this First
Amendment.
 
3.3           No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this First Amendment.
 
3.4           The Administrative Agent shall have received such other documents
as the Administrative Agent may reasonably request.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 4.   Representations and Warranties; Etc.   Each Obligor hereby affirms
that as of the date hereof: (a) all of the representations and warranties
contained in each Loan Document to which such Obligor is a party are true and
correct in all material respects as though made on and as of the date hereof
(unless made as of a specific earlier date, in which case, was true as of such
date), (b) no Defaults exist under the Loan Documents or will exist under the
Loan Documents after the effectiveness of this First Amendment and (c) no
Material Adverse Effect shall have occurred.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Section 5.   Miscellaneous.
 
5.1           Confirmation and Effect.   The provisions of the Credit Agreement
(as amended by this First Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this First
Amendment.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
 
5.2           Ratification and Affirmation of Obligors.   Each of the Obligors
hereby expressly (i) acknowledges the terms of this First Amendment, (ii)
ratifies and affirms its obligations under the Guaranty and Collateral Agreement
and the other Loan Documents to which it is a party, (iii) acknowledges, renews
and extends its continued liability under the Guaranty and Collateral Agreement
and the other Loan Documents to which it is a party and (iv) agrees that its
guarantee under the Guaranty and Collateral Agreement and the other Loan
Documents to which it is a party remains in full force and effect with respect
to the Obligations as amended hereby.
 
5.3           Counterparts.   This First Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.4           No Oral Agreement.   This written First Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.
 
5.5           Governing Law.   This First Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
5.6   No Waiver.   Neither the execution by the Administrative Agent or the
Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this First Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents.  Similarly,
nothing contained in this First Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.
 
5.7           Severability.   Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invaliding the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
 
5.8           Successors and Assigns.   This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
 [signature pages follow]
 
 
Page 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
RAM ENERGY RESOURCES, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
     
GUARANTORS:
     
GREAT PLAINS PIPELINE COMPANY
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
PONTOTOC PRODUCTION COMPANY, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
             
RAM ENERGY HOLDINGS (LA), INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer

       
RAM ENERGY, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
RAM ENERGY LOUISIANA, LLC
By: RAM Energy Resources (Lafourche), Inc., its sole manager and member
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
RAM ENERGY RESOURCES (LAFOURCHE), INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer

 
 
 
Page 4

--------------------------------------------------------------------------------

 
 

       
RAM ENERGY RESOURCES (WV), INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
RAM OPERATING COMPANY, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer

       
RLP GULF STATES L.L.C.
By:  RAM Energy, Inc., its sole manager and member
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
RWG ENERGY, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
WG OPERATING, INC.
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
       
WG PIPELINE LLC
By: RWG Energy, Inc., its sole manager and member
       
By:
/s/  G. Les Austin
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
     

LENDERS:
SUNTRUST BANK
as Administrative Agent, as Issuing Bank, and as a Lender
       
By:
/s/  Gregory C. Magnuson
 
Name:  Gregory C. Magnuson
 
Title:   Vice President

 
 
 
Page 5

--------------------------------------------------------------------------------

 
 

       
CAPITAL ONE, N.A.
as Syndication Agent and as a Lender
       
By:
/s/  Matthew L. Molero
 
Name:  Matthew L. Molero
 
Title:  Vice President
       
SOCIETE GENERALE
       
By:
/s/  David M. Bornstein
 
Name:  David M. Bornstein
 
Title:  Director
       
REGIONS BANK
       
By:
/s/  Kelly L. Elmore III
 
Name:  Kelly L. Elmore III
 
Title:  Senior Vice President
       
CIT BANK
       
By:
   
Name:
 
Title:
       
CITIBANK, N.A.
       
By:
   
Name:
 
Title:
     


